Citation Nr: 0835938	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  08-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A video conference hearing was held in August 2008, with the 
veteran sitting at the Wichita RO, and the undersigned Acting 
Veterans Law Judge (VLJ), sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam and the evidence of record does not show that he was 
exposed to herbicides during active service. 

2.  COPD was not manifested during active service or for many 
years thereafter.


CONCLUSION OF LAW

COPD was not incurred in active military service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in April 2007.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
and private treatment records, and a decision from the Social 
Security Administration and the records it considered in 
making its decision.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his COPD claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case.  Although the veteran was seen several times 
for sore throats and one episode of coughing up mucus during 
service, he did not have any treatment for any lung or 
respiratory conditions during service.  Furthermore, the 
veteran was not diagnosed with COPD until many years after 
his separation from service.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.  

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, chronic lymphocytic leukemia(CLL), respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for COPD, to 
include as due to herbicide exposure.  Initially, the Board 
notes that the veteran did not serve in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  He does not contend otherwise.  The 
presumption of exposure during such service to an herbicide 
agent therefore does not apply.  38 C.F.R. 
§ 3.307(d)(6)(iii).  

The veteran contends, however, that he was exposed to Agent 
Orange at Langley Air Force Base (AFB).  At his August 2008 
hearing, the veteran testified that as a supply handler, he 
loaded drums of Agent Orange onto helicopters.  However, 
there is no indication in the veteran's service records that 
he was exposed to Agent Orange during service.  In this 
regard, a February 2007 Request for Information by the RO to 
the National Personnel Records Center (NPRC) asked for any 
documents showing the veteran's exposure to herbicides.  
Later that same month, a response was received stating that 
there was no evidence of any exposure to herbicides during 
the veteran's service.  The Board acknowledges veteran's 
assertions that EPA studies have document the use of 
herbicides and DDT at Langley AFB.  However, he also stated 
that those studies have also been documented as classified, 
and that he was not privy to producing those studies.  Given 
the negative report received from the NPRC and the lack of 
any other evidence documenting the use or storage of 
herbicides at Langley AFB during his period of active 
service, the Board does not find the veteran's statements as 
to existence of the EPA studies to be credible.  Thus, there 
is no evidence of record that the veteran was exposed to 
Agent Orange, other than his own contentions.  

In any event, the veteran does not have a disability that is 
shown to be associated with Agent Orange exposure, because 
COPD is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e).  Therefore, even assuming, arguendo, that the 
veteran was exposed to an herbicide agent during service, the 
Board finds that the veteran is not entitled to service 
connection on the presumptive basis of herbicide exposure.  

Furthermore, the record contains no medical evidence linking 
the veteran's COPD to herbicide exposure.  The Board notes 
the veteran's testimony at his August 2008 hearing that two 
VA physician's told him that his COPD was due to herbicide 
exposure.  However, in reviewing the veteran's VAMC treatment 
records, VA physician's in May 2006, July 2006 and March 2001 
merely noted the veteran's reported history of Agent Orange 
exposure.  These physicians did not provide a nexus statement 
that the veteran's COPD were caused by or a result of his 
alleged Agent Orange exposure.

Although at his August 2008 hearing, the veteran testified 
that he believed his COPD was due to herbicide exposure, the 
veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

The Board must emphasize that the existence of any opinion 
linking the veteran's COPD to his purported exposure to 
herbicide agents would be immaterial.  Again, a crucial 
aspect of this case is the lack of any competent evidence 
documenting herbicide exposure.  It would therefore be mere 
fiction to relate the veteran's COPD to exposure to Agent 
Orange.

For these reasons, the Board finds that service connection 
for COPD as secondary to herbicide exposure is not warranted.


Turning to the issue of direct service connection for COPD, 
the Board finds that after a thorough review of the evidence 
of record, service connection for COPD on a direct basis is 
not warranted.  The Board observes that the veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of a lung disorder.  Although the veteran was 
treated several times during service for sore throats and 
coughing up mucus, treatment notes in September 1964 and 
January 1965 document his lungs to be normal, and his January 
1965 separation examination found his lungs and chest to be 
clinically normal.  Moreover, despite testifying at his 
August 2008 hearing that he sought continuous treatment 
immediately following his separation from service, the 
medical evidence or record shows that he did not receive 
treatment for any lung condition until many decades 
thereafter.  The first documented diagnosis of COPD is not 
until 2001, which is over 35 years post-service.  Therefore, 
the Board finds that COPD did not manifest in service or for 
many decades thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of COPD, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of COPD is itself evidence 
which tends to show that such a disorder did not have an 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that COPD 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of COPD to the veteran's active service.  Although 
the veteran testified at his August 2008 hearing that his 
condition was related to service, the veteran's available 
treatment records are simply absent any such findings.  
Furthermore, he has not identified any additional treatment 
records for his lung condition which would suggest such a 
nexus.  In addition, the veteran's treatment records reflect 
that he is an active smoker, smoking two packs per day.  The 
veteran's VAMC records reflect that he has been counseled 
several times about tobacco cessation.  Therefore, the Board 
finds that direct service connection for COPD is not 
warranted.

In sum, the Board finds that service connection for COPD is 
not warranted on a direct basis, nor on a theory of exposure 
to herbicides during active service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for COPD, claimed as 
secondary to herbicide exposure.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for COPD, claimed as 
secondary to herbicide exposure is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to herbicide 
exposure, is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


